Exhibit 10.1

 

 

THIS IS AN AMENDING AGREEMENT made this 4th day of October, 2018. BETWEEN:

 

CEN BIOTECH INC

(Buyer)

(herein "CEN")

 

and -

 

STEVAN POKRAJAC and TESLA DIGITAL INC and

TESLA DIGITAL GLOBAL GROUP INC

(Seller)

(herein "PTT”)

 

WHEREAS the Parties have entered into a Sale Purchase Agreement on August 31st,
2016;

 

AND WHEREAS the Parties have further entered into an Amending Agreement made
March 29th, 2018 (the “March Agreement”);

 

AND WHEREAS paragraph 2 of the said Amending Agreement provides that "...the
closing date is September 30th, 2018";

 

AND WHEREAS it is desirous that paragraph 2 of the said Amending Agreement be
amended in accordance with the terms herein.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of ONE ($1.00)
DOLLAR and the agreements herein contained, the receipt and sufficient of which
is hereby acknowledged, the parties hereto mutually covenant and agree as
follows:

 

1.

The Parties agree that the March Agreement is in full force and effect and
legally binding on the Parties.

 

2.

Paragraph 3 of the March Agreement shall be amended so that the reference
therein to September 30, 2018 is changed to be “December 15th 2018”

 

3.

All other terms and conditions of the Sale Purchase Agreement and March
Agreement are to remain in full force and effect mutatis mutandis.

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hand and seal.

 

SIGNED, SEALED AND DELIVERED CEN BIOTECH INC.   In the presence of:       /s/
Bahige Bassem Chaaban     Per: Bahige Bassem Chaaban, President     I have the
authority to bind the Corporation           /s/ Stevan Pokrajac     Stevan
Pokrajac           TESLA DIGITAL INC           /s/ Stevan Pokrajac     Per:
Stevan Pokrajac, President     I have the authority to bind the Corporation    
      TESLA DIGITAL GLOBAL GROUP INC.           /s/ Stevan Pokrajac     Per:
Stevan Pokrajac     I have the authority to bind the Corporation  

 